Citation Nr: 0025854	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $21,737.38, plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Committee 
on Waivers and Compromises at the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The Board notes that the veteran's statements and personal 
hearing testimony may be construed as a challenge to the 
validity of the debt.  He stated, in essence, that the 
default occurred because of an error by his mortgage holder 
when he attempted to refinance the loan and that he had been 
forced to abandon the home when his efforts to prevent 
foreclosure failed.  Therefore, the Board finds the case must 
be REMANDED for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999); see also VAOPGCPREC 6-98.  

The right of VA to recover loan guaranty debt is predicated 
on two legal theories: indemnity and subrogation.  VA may 
seek reimbursement from transferor veterans under either or 
both theories.  38 C.F.R. § 36.4323 (1999); Stone v. 
Derwinski, 2 Vet. App. 56, 57 (1992).  VA, as the guarantor 
of a home loan, has a right of indemnity which is independent 
of any right of the holder.  38 U.S.C.A. § 3732 (West 1991 & 
Supp. 2000); 38 C.F.R. § 36.4323(e); United States v. Church, 
736 F. Supp. 1494, 1497 (N.D. Ind. 1990).  Subrogation, on 
the other hand, places VA in the position of the holder.  
38 U.S.C.A. § 3732(a)(1); 38 C.F.R. § 36.4323(a).  VA's 
"right of indemnity stands on equal footing with the right 
of subrogation."  Carter v. Derwinski, 987 F.2d. 611 (9th 
Cir. 1993).  With respect to subrogation, the obligor, 
veteran, may avail himself of any defenses which are 
available to a debtor under constitutional or state law.  See 
Buzinski v. Brown, 6 Vet. App. 360 (1994) (citing Marbury v. 
Madison, 5 U.S. 137; 2 L. Ed. 60 (1803)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the issue of 
validity of loan guaranty indebtedness 
considering all relevant laws and 
regulations.  If the determination with 
respect to the validity issue is adverse 
to the appellant, furnish a supplemental 
statement of the case to him and his 
representative and advise of the 
appropriate time limit within which a 
substantive appeal must be filed in order 
to perfect appellate review of this 
issue.  The supplemental statement of the 
case should include the applicable law, 
regulations and judicial precedent as 
well as a discussion of how such legal 
criteria affect the determination.  The 
veteran should be allowed the requisite 
period of time for a response.

2.  Thereafter, if an indebtedness is 
found to be valid, the veteran should be 
allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery.  

3.  The RO should then review the 
evidentiary record to ensure that the 
above requested development has been 
completed in full.  If not, the RO should 
implement corrective procedures.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
matters on appeal.  Any additional 
development deemed necessary should be 
undertaken by the RO.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



